Case 2:20-cv-00281-JRG Document 205-4 Filed 08/20/21 Page 1 of 1 PageID #: 9378




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



  KAIFI LLC,

                Plaintiff,
                                                       Case No. 2:20-CV-00281-JRG
         v.

  T-MOBILE US, INC. and                                     Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

                Defendants.



    ORDER GRANTING DEFENDANTS T-MOBILE US, INC. AND T-MOBILE USA,
    INC.’S MOTION TO STAY PENDING EX PARTE REEXAMINATIONS OF U.S.
                          PATENT NO. 6,922,728


        Before the Court is Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.’s Motion to

 Stay Pending Ex Parte Reexamination of U.S. Patent No. 6,922,728.

        The Court, having considered same, is of the opinion the motion should be GRANTED.

        (1)    This case is stayed pending completion of Reexamination Nos. 90/014798 and

               90/014808.




                                              1
